UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53


           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                   April 5, 2006


                                      Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 04-1508                                    Appeal from the United States
                                               District Court for the
UNITED STATES OF AMERICA,                      Northern District of Illinois,
    Plaintiff-Appellee,                        Eastern Division.

      v.                                       No. 03 CR 886

JEROME COLEMAN,                                Suzanne B. Conlon,
    Defendant-Appellant.                       Judge.


                                    ORDER

       This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
543 U.S. 220 (2005), has limited the Sentencing Guidelines to advisory status. See
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005). The district judge has now
replied that she would today impose the same sentence, knowing of the guidelines’
advisory status.

       Coleman filed a response in this court, arguing that his sentence of
92 months is unreasonable. Coleman’s advisory guidelines range was 78 to
97 months. A sentence that falls within a properly calculated guidelines range is
entitled to a rebuttable presumption of reasonableness; a defendant can rebut the
presumption “only by demonstrating that his or her sentence is unreasonable when
No. 04-1508                                                                    Page 2

measured against the factors set forth in [18 U.S.C.] Section 3553(a).” See United
States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).

       Coleman has not rebutted the presumption. The district judge provided an
adequate explanation for the 92-month sentence, noting appropriate factors under
§ 3553(a). She considered Coleman’s argument that his personal
characteristics—specifically, his education, difficult childhood, military service and
family circumstances—warranted a more lenient sentence. The court found these
circumstances to be outweighed by the aggravated nature of Coleman’s conduct, his
abuse of his law enforcement position, the need for deterrence of predatory conduct
by law enforcement officers, and the need to assure the public that criminal conduct
by law enforcement officers will be severely punished. Additionally, the district
judge found in favor of Coleman by declining to apply an abuse-of-trust
enhancement.

      We see no reason why Coleman’s sentence would be deemed unreasonable in
post-Booker practice. The judgment of the district court is AFFIRMED.